 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GARY FRANCIS FISHER,                               No. 2:18-cv-2819 TLN DB P
12                       Plaintiff,
13            v.                                         FINDINGS AND RECOMMENDATIONS
14    CALIFORNIA,
15                       Defendant.
16

17          Plaintiff is a state prisoner proceeding pro se. Plaintiff seeks relief pursuant to 42 U.S.C.

18   § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

19   636(b)(1).

20          On October 22, 2018, plaintiff filed the instant complaint. (ECF No. 1). At that time,

21   plaintiff neither filed an application to proceed in forma pauperis, nor did he pay the filing fee.

22          On November 2, 2018, the undersigned determined that plaintiff is a three-strikes litigant

23   within the meaning of 28 U.S.C. § 1915(g) and that plaintiff had not claimed at the time the

24   complaint was filed that he was under imminent danger of serious physical injury. (See ECF No.

25   5). As a result, plaintiff was ordered to pay the filing fee within twenty-one days in order to

26   proceed with this action. (See id. at 2).

27   ////

28   ////
                                                        1
 1           More than twenty-one days have passed, and plaintiff has not paid the filing fee.

 2   Accordingly, IT IS HEREBY RECOMMENDED that this matter be DISMISSED pursuant to 28

 3   U.S.C. § 1915(g).

 4           These findings and recommendations are submitted to the United States District Judge

 5   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, plaintiff may file written objections

 7   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153

10   (9th Cir. 1991).

11   Dated: November 28, 2018

12

13

14

15

16   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/fish2819.1915g.noifp.f&r
17

18

19

20
21

22

23

24

25

26
27

28
                                                              2
